
	

113 HRES 130 IH: Recognizing the cultural and historical significance of Nowruz and acknowledging the Cyrus Cylinder as a symbol of respect for human rights and religious tolerance.
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 130
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Waxman (for
			 himself, Mr. Roskam,
			 Mr. Cárdenas,
			 Mr. Honda,
			 Mr. Mica, Ms. Speier, Mr.
			 Carson of Indiana, Mr.
			 Bentivolio, Mr. Connolly,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. Sherman,
			 Ms. Clarke, and
			 Ms. Edwards) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the cultural and historical
		  significance of Nowruz and acknowledging the Cyrus Cylinder as a symbol of
		  respect for human rights and religious tolerance.
	
	
		Whereas Nowruz marks the traditional Iranian New Year,
			 which originated in ancient Persia, and dates back more than 3,000
			 years;
		Whereas Nowruz occurs on the vernal equinox and celebrates
			 the arrival of spring;
		Whereas Nowruz serves to remind the United States of the
			 many lasting contributions of the Persian civilization to the world and the
			 noteworthy impact of Iranian-Americans to the social and economic fabric of
			 society in the United States;
		Whereas in 539 B.C.E., the Cyrus Cylinder, an ancient clay
			 cylinder inscribed with a declaration in Babylonian cuneiform in the name of
			 Cyrus, which was created following the Persian conquest of Babylon has, over
			 the centuries, come to symbolize mankind’s first document on human
			 rights;
		Whereas Cyrus II (also known as Cyrus the Great) of Persia
			 is recognized for his achievements in human rights, politics, and religious
			 tolerance, as well as his influence on future Eastern and Western
			 civilizations;
		Whereas the policies of Cyrus toward minority religions
			 are further documented in Babylonian texts and Jewish sources, and historical
			 accounts;
		Whereas the Cyrus Cylinder has had significant impact on
			 the respect for human rights that Iranian Americans believe in today;
		Whereas an exhibition will tour in the United States to
			 celebrate the Cyrus Cylinder as a symbol of tolerance and respect for different
			 peoples and different faiths;
		Whereas the Cyrus Cylinder exhibition will take place in
			 Washington, DC, Houston, Texas, New York, New York, San Francisco, California,
			 and Los Angeles, California;
		Whereas the launch of the Cyrus Cylinder exhibition
			 coincides with the Nowruz holiday and connects the Persian New Year to the
			 values of human rights; and
		Whereas the Cyrus Cylinder symbolizes the universal hopes
			 and aspirations of all people for human rights and religious tolerance: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the cultural and historical
			 significance of Nowruz;
			(2)recognizes the
			 hopes and aspirations of all people, including the people of Iran for human
			 rights and religious tolerance as embodied by the Cyrus Cylinder; and
			(3)recognizes the
			 tour of the Cyrus Cylinder throughout the United States.
			
